Citation Nr: 0733211	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-28 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right knee 
diability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 




INTRODUCTION

The veteran had active service from November 1970 until 
September 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  

The veteran elected in his August 2005 VA Appeal Form 9 to 
have a hearing and one was scheduled.  In July 2007, the 
veteran failed to appear at his scheduled hearing before the 
Board.  

The veteran was discharged from service in September 1972.  
Via December 1972 and March 1974 letter determinations, the 
veteran was denied service connection for a right knee 
disability due to his failure to report for a physical 
examination.  The veteran was eventually examined, and, in a 
June 1976 rating decision, was denied service connection for 
a right knee disability.  While a September 1986 rating 
decision referenced service connection for a right knee 
disability, notice of the rating decision, dated November 6, 
1986, did not apprise the veteran of any such adjudication.  

The RO's June 1976 decision became final when the veteran 
failed to submit a timely Notice of Disagreement.  38 
U.S.C.A. § 7105 (West 2002).  The veteran requested that the 
claim be reopened in June 2003 and the RO denied that request 
in a December 2003 rating decision.  In October 2004, the 
veteran sent the RO a letter, expressed his disagreemet with 
the RO's decision by stating that he wanted to claim an 
increased rating.  The RO interpreted the letter as claim to 
reopen and drafted an additional rating decision.  However, 
the Board finds that this letter should be construed as a 
Notice of Disagreement.  See Stokes v. Derwinski, 1 Vet. App. 
201, 203 (1991) (stating that a liberal standard is applied 
in determining whether a communication can be reasonably 
construed as constituting a notice of disagreement).  The 
veteran perfected his appeal of the December 2003 rating 
decision to the Board by filing a timely VA Form 9 that was 
received within 60 days of the June 2005 Statement of the 
Case.  38 C.F.R. § 20.302 (2006).  Therefore, by resolving 
any doubt in favor of the veteran, the Board finds that the 
current appeal arose from a challenge to the December 2003 
rating decision.  

In the present case, the RO denied the veteran's request to 
reopen his claim in the December 2003 rating decision.  
However, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the manner in which the 
RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been received.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA requires VA to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit 
under a law administered by VA.  38 U.S.C.A. § 5103A (West 
2002).  This duty to assist includes the requirement that VA 
make reasonable efforts to acquire relevant records that the 
claimant adequately identifies and authorizes VA to obtain.  
This duty is especially heightened when the evidence is VA-
generated.  In such cases, the documents are considered to be 
in the constructive possession of the VA.  Bell v. Derwinski, 
2 Vet.App. 611 (1992).  Following a review of the claims 
file, the Board finds that further development is required 
under the VCAA regarding the veteran's claim.

Specifically, there appears to be outstanding treatment 
reports from the VA Medical Center in Wade Park, Ohio.  
Indeed, in his request to reopen his claim, submitted in June 
2003, the veteran relays that he was treated at intervals as 
an outpatient at the VA Medical Center in Wade Park since his 
discharge from service in September 1972.  These treatment 
records are not currently associated with the claims file.  
Because the Board has identified potentially outstanding VA 
records pertinent to his claim, VA must undertake efforts to 
acquire such documents as these records may be useful in 
adjudicating the veteran's claim.  Therefore, the Board finds 
that a reasonable effort should be made to obtain such 
records.  See 38 U.S.C.A. § 5103A(b).

Additionally, a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  38 C.F.R. § 
3.156 (2007).  In these situations, VA must notify the 
claimant of the evidence and information needed to reopen the 
claim.  Following the decision in Kent v. Nicholson, 20 Vet. 
App 1 (2006), notices for reopening claims must meet higher 
standards.  The Secretary now must provide the appellant with 
a notice letter that describes what evidence would be 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  Specifically, in Kent, the Court stated 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

A review of the claims file reveals that, in light of the 
Kent decision, the VA did not fulfill its obligation to 
notify the veteran of the evidence and information needed to 
reopen the claim.  The VCAA notification letter sent to the 
claimant from the RO in November 2004 is insufficient.  
Although the letter informed the veteran that new and 
material evidence could be submitted to reopen the claim and 
indicated what type of evidence would qualify as "new" and 
"material" evidence, he was not specifically informed of 
what evidence would be necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the Board 
finds that the issue must be remanded for compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and recent case 
law.



Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice under 
38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 
3.159(b) that includes an explanation of 
the information and/or evidence needed to 
reopen the previously denied claim of 
service connection for a right knee 
disability, as outlined by the Court in 
Kent v. Nicholson, 20 Vet. App 1 (2006).  
Specifically, the veteran should be 
informed of what evidence would be 
necessary to substantiate the elements 
required to establish service connection 
for a right knee disability that were 
found insufficient in the previous final 
denial of June 1976.

2.  After securing any necessary 
authorization or medical releases, 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from the VA 
Medical Center in Wade Park.  
Specifically, the veteran conveyed that 
he was treated at this facility as an 
outpatient at intervals from 1972.  If no 
records are available, the claims folder 
must reflect this fact. 

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's claim 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board as appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



